Citation Nr: 1622680	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  09-45 098	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating prior to June 16, 2009, and in excess of 10 percent thereafter for degenerative joint disease of the right knee status post partial medial meniscectomy and debridement of the anterior cruciate ligament.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1982 to May 1982, and active duty from May 1986 to February 1997 and August 1997 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

During the course of the appeal, in a September 2009 rating decision, the RO granted an increased rating of 10 percent for the Veteran's right knee disability, effective June 16, 2009.  However, inasmuch as a higher rating is available for this disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the Board has characterized the issue on appeal to reflect that a "staged" rating is in effect. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the proceeding is associated with the record on appeal.

The Board remanded the instant matters in January 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims and no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine is manifested by painful, limited motion with intervertebral disc syndrome resulting in incapacitating episodes having a total duration of less than 2 weeks during a 12 month period, without forward flexion limited to 60 degrees or less or a combined range of motion limited to 120 degrees or less, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; or associated objective neurologic abnormalities.

2.   For the entire period on appeal, the Veteran's degenerative joint disease of the right knee status post partial medial meniscectomy and debridement of the anterior cruciate ligament results painful, limited motion with flexion limited to not less than 125 degrees and extension limited to not more than 5 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, without ankylosis, lateral instability or recurrent subluxation, dislocation of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  The Veteran's residual symptoms of painful, limited motion from his meniscectomy is contemplated in his current 10 percent ratings assigned for his degenerative joint disease of the right knee status post partial medial meniscectomy and debridement of the anterior cruciate ligament.

4.  For the entire appeal period, the Veteran's right knee surgical scars are not unstable or painful, do not affect an area of at least 6 square inches (39 sq. cm.), and have not been shown to further limit function of the knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243-5242 (2015).

2.  For the entire appeal period, the criteria for an initial rating of 10 percent, but no higher, for degenerative joint disease of the right knee status post partial medial meniscectomy and debridement of the anterior cruciate ligament have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his service-connected back and right knee disabilities from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claims for service connection for low back and right knee disabilities were granted and initial ratings were assigned in the June 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service treatment and personnel records have been obtained, as well as post-service VA and private treatment records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has also been afforded VA examinations in conjunction with the claims decided herein in August 2007, March 2008, June 2009, July 2014, and June 2015.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected back and right knee disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

The Board further finds that the AOJ has substantially complied with the January 2015 remand directives by obtaining outstanding VA treatment records, attempting to obtain authorization from the Veteran to obtain outstanding private treatment records, to include those from Harrisonburg Family Practice, and obtaining contemporaneous VA examinations addressing the nature and severity of the Veteran's service-connected disabilities.  Therefore, no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in November 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected back and right knee disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record.  This included obtaining the Veteran's VA treatment records and attempting to obtain authorization from the Veteran to obtain his private treatment records, as well as affording him examinations so as to address the nature and severity of all manifestations of the Veteran's back and right knee disabilities.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. at 126.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran seeks increased ratings for his lumbar spine and right knee disabilities.  His back disability, characterized as degenerative joint disease and degenerative disc disease of the lumbar spine, received an initial rating of 10 percent, effective March 1, 2008.  His right knee disability, characterized as degenerative joint disease of the right knee status post partial medial meniscectomy and debridement of the anterior cruciate ligament, received a noncompensable rating from March 1, 2008 through June 15, 2009, and 10 percent thereafter.  He asserts in the November 2014 Board hearing that both conditions are more severe than as reflected by the currently assigned ratings.

A.  Back Disability 

The Veteran's back disability is evaluated pursuant to Diagnostic Code 5243-5242.  The hyphenated diagnostic code in this case reveals that Diagnostic Code 5243 is assigned for intervertebral disc syndrome and Diagnostic Code 5242 is assigned for degenerative joint disease as a residual condition.  See 38 C.F.R. § 4.27.  Such conditions are evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine or Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran initially underwent an August 2007 VA examination.  At such time, he reported that his back began to hurt in 1997 during his service as a result of increased physical training.  He further reported radiating symptoms of lumbar pain and no flare-ups.  Upon examination, the examiner found full range of motion to the lumbar spine, however, painful motion was reported at the end of the left rotational movement.  The examiner found no guarding, spasm, or tenderness and no motor, sensory, or reflexive abnormalities to the lumbar spine.  Further, an x-ray revealed scattered degenerative changes and the examiner found no functional impairment.

The Veteran underwent an additional VA examination in March 2008.  The Veteran reported low back pain from bulging discs, leading to numbness in his bilateral calves.  However, the examiner found no bilateral calf muscle conditions with pain and numbness on examination.  The examiner further indicated no clinical evidence of sciatica or neurologic impairment, however, there was diagnosed chronic back pain.  

Thereafter, in the June 2008 rating decision, service connection for the Veteran's back disability was granted with a 10 percent rating, effective March 1, 2008, the day following his date of discharge.  In this regard, such rating decision indicates that, while the Veteran did not have any limitation in his range of back motion, and did not otherwise meet the criteria for a 10 percent rating, such was assigned based on evidence of painful left rotation at the end of motion.  See 38 C.F.R. § 4.59; Burton, supra.

A private March 2011 MRI of the Veteran's back indicated left protruding foraminal/paracentral disc at L3-L4 and L5-S1.  Further, it showed facet joint disease of the lower lumbar spine, broad based disc bulge at L4-L5, shortened pedicles and mild acquired central spinal stenosis.  An April 2011 record reflects complaints of lower back muscle aches and pain that radiated into the left leg.  A notation of sciatica was included in the Veteran's past medical/surgical history.  Upon examination, the Veteran's lumbosacral spine exhibited muscle spasms and there was no thoracolumbar spine pain elicited by motion.  Sensory testing revealed a decreased response to tactile stimulation of both legs below the knees.  There was no weakness.  Reflexes were abnormal.  The therapy section noted that the Veteran had a history of bed rest.  In June 2011, the Veteran's sensation and reflexes were normal.

The Veteran underwent an additional VA examination in July 2014, at which time he reported that his low back pain is chronic and recurrent, averaging a pain intensity level of 7 out of 10.  He further reported pain with any physical activity, including  playing golf, walking uphill, prolonged walking of twenty minutes and prolonged sitting of more than fifteen minutes.  He denied any radicular pain to his lower extremities but reported flare-ups, which occur during physical activities.

The examiner diagnosed the Veteran with degenerative arthritis of the spine.  The examiner found normal range of motion of the spine with flexion to 90 degrees or greater with painful motion beginning at such point; extension to 30 degrees or greater with no objective evidence of painful motion; right and left lateral flexion to 30 degrees or greater with painful motion beginning at such point; and right and left rotation to 30 degrees or greater with no objective evidence of painful motion.  Further, there was no additional limitation in his range of motion following repetitive-use testing with the exception of a decrease to 25 degrees on right and left lateral rotation.  The examiner further noted functional loss, with less movement than normal and pain on movement.  Additionally, no tenderness or guarding was found.  While the Veteran did exhibit muscle spasms, the examiner noted these did not result in abnormal gait or abnormal spinal contour.

The examiner further found the Veteran's strength to be normal, no atrophy was present, and deep tendon reflexes, strength, and sensation were intact in his lower extremities.  The examiner reported no neurologic abnormalities, as well as no radicular pain or any other signs or symptoms of radiculopathy.  Additionally, the Veteran was found to have IVDS of the thoracolumbar spine; however, his incapacitating episodes had a total duration of at least one week but less than two weeks during the previous 12 months.  The examiner noted that repetitive and prolonged physical activities, such as prolonged walking and going uphill, result in flare-ups of low back pain which require the Veteran to pause before resuming activities.  

The examiner further determined that such disability did not impact the Veteran's ability to work.  In this regard, it was noted that the Veteran currently worked on computers for the prior five years and his current work did not require moderate to heavy physical activities.  

Subsequent to the July 2014 VA examination, the Veteran reported at the November 2014 Board hearing that his back disability had increased in severity and resulted in additional symptomatology.  He reported that he is in constant pain, experiences numbness in his calf muscles, bladder problems, erectile dysfunction, difficulty walking, reduced range of motion, spasms, as well as episodes related to IVDS once per week.  Thereafter, in light of the Veteran's testimony suggesting a worsening of his back disability, to include additional neurological symptomatology, the Board remanded the claim so as to afford him a contemporaneous VA examination.

The Veteran underwent a VA examination in June 2015.  He reported 20 years of lower back pain, which worsens with activity.  He denied bowel or bladder incontinence, flare-ups, or functional loss or impairment of the back. 

Upon examination, range of motion of the lumbar spine was normal, with flexion to 90 degrees and extension, right and left lateral flexion, and right and left lateral rotation to 30 degrees.  No pain was noted upon range of motion testing or with weight bearing, and no additional loss of function or range of motion was noted after repetitions.  Further, there was no evidence of pain, weakness, fatigability or incoordination which limits functional ability with repeated use.  No guarding or muscle spasms were noted, and muscle strength testing, reflex examination, and sensory examination were all normal.  Additionally, the examiner indicated there was no evidence of radiculopathy, other neurologic abnormalities, IVDS, or use of assistive devices.  The examiner did indicate an x-ray showed mild progression of degenerative changes but with no other functional impairment.  He concluded that the Veteran's back disability did not impact his ability to work.

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent for the Veteran's back disability is not warranted at any point during the appeal period.

With regard to the General Rating Formula, the evidence does not reflect that the Veteran has demonstrated flexion to 60 degrees or less.  In fact, all range of motion studies conducted during the appeal period reflect full range of flexion to 90 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  See DeLuca, supra; Mitchell, supra.  Similarly, the Veteran's combined range of motion of the thoracolumbar is greater than 235 degrees, as only a 10 degree loss in right and left lateral rotation following repetitive-use testing at the July 2014 VA examination has been noted.  Id.  Moreover, while muscle spasms were noted in an April 2011 private treatment record and at the July 2014 VA examination, there is no evidence that such were severe enough to result in an abnormal gait or abnormal spinal contour.  Additionally, there is no evidence of guarding.  Consequently, a rating in excess of 10 percent under the General Rating Formula is not warranted.

The Board further finds that a rating in excess of 10 percent under the Formula for Rating IVDS Based on Incapacitating Episodes is likewise not warranted.  In this regard, while the Veteran has been diagnosed with IVDS during the appeal period and his private treatment records reflect a history of bed rest, the record reveals that such result in incapacitating episodes with a total duration of at least one week but less than two weeks during the previous 12 months, which is commensurate with a 10 percent rating under such Formula.

Additionally, with regard to consideration of whether a separate rating is warranted for any associated objective neurologic abnormalities, the Board notes that the Veteran has reported radiating pain from his back to his legs, numbness in both calves, bladder problems, and erectile dysfunction and an April 2011 private treatment record reflects diminished sensation to the lower extremities, abnormal reflexes, and a history of sciatica.  However, with the exception of such record, all neurological testing during the appeal period, to include two months thereafter in June 2011, was normal.  Moreover, the VA examiners specifically determined that the Veteran's back disability did not result in any neurological impairment, to include radiculopathy.  In this regard, the April 2011 private medical provider merely reported findings noted on examination and did not address the etiology of such symptomatology.  Furthermore, the Veteran, as a lay person, is not competent to relate his symptoms to his back disability as such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, i.e., the presence and potential impact of a damaged disc on the neurological system as such  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the probative evidence fails to demonstrate any objective neurologic abnormalities associated with the Veteran's back disability.

B.  Right Knee Disability

The Veteran's right knee disability is currently rated as noncompensable from March 1, 2008 to June 15, 2009, and 10 percent thereafter under DC 5010.  DC 5010 states that arthritis due to trauma will be rated on limitation of motion of the affected parts, as degenerative arthritis, under DC 5003. 

Pursuant to DC 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation. See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating a disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DC's 5260 and 5261.  DC 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

DC 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Additionally, DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, DC 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, DC 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either DC 5260 or DC 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated. See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Veteran's service treatment records revealed that, in December 1999, he underwent a right knee arthroscopy, partial medial meniscectomy, and limited debridement of the anterior cruciate ligament.  His claim for service connection for a right knee disability was granted with a noncompensable rating in a June 2008 rating decision.  In a subsequent September 2009 rating decision, his evaluation was increased to 10 percent, effective June 16, 2009.  Both periods are reviewed by the Board for potential increases.

The Veteran underwent a VA examination in August 2007.  He reported to the examiner that he initially injured his right knee in service playing basketball.  He also complained of right knee pain.  No flare-ups were reported.  Upon physical examination, the right knee strength was normal, with no atrophy, spasms, or other muscle abnormalities.  The Veteran had full range of motion to the right knee without pain, no meniscal abnormalities, no patellar problems, and no instability.  There was no clicking of lateral or medial meniscus.  An MRI of the right knee indicated degenerative changes and the examiner noted no evidence of ligamental pathology.  The examiner concluded that there was no clinical evidence present of torn medial collateral ligament or anterior cruciate ligaments.  There was no significant effect on the Veteran's usual occupation

The Veteran underwent another VA examination in June 2009; while such was primarily relevant to his claimed left knee disorder, he indicated that his right knee was worsening, as it was swelling and becoming more painful.  He reported that he was unable to run and had difficulty walking.  Upon physical examination of the right knee, the examiner found objective evidence of pain with active motion.  The Veteran had right knee flexion to 125 degrees and extension to 5 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation following three repetitions.  The examiner noted that the Veteran was working full-time as a policy analyst.

Subsequently, in a September 2009 rating decision, the Veteran's rating for his service-connected right knee was increased to 10 percent, effective June 16, 2009, the date of the VA examination.  This increase was primarily due to the June 2009 VA examiner's finding of painful, limited motion.

The Veteran underwent a July 2014 VA examination in which he reported continuing pain associated with swelling, and flare-ups associated with golfing, prolonged walking, and going uphill.  He reported stable symptoms and increased pain after any moderate physical activities, such as those previously mentioned.  Upon examination, his range of motion was found to be normal with flexion to 140 degrees or greater and extension to zero degrees with no objective evidence of painful motion.  There was also no limitation noted after repetitive testing.  Functional loss was noted, however, with pain on movement and recurrent pain with moderate activities.  Muscle strength testing was normal.  Additionally, all joint stability tests, to include anterior instability, posterior instability, and medial-lateral instability, were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Furthermore, the Veteran was noted to have never had "shin splints", stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner also indicated that the Veteran did not have a meniscal condition or surgical procedure for a meniscal condition.  While the Veteran had scars from his knee surgery, none were painful and/or unstable, or of a total area greater than 39 square centimeters.   

An x-ray showed slight narrowing of the medial knee and patellofemoral joints with degenerative changes.  The examiner concluded that the Veteran suffers flare-ups with moderate repetitive physical activities and there was no worsening in the right knee disorder noted from previous VA examinations.  He also indicated that the Veteran's right knee disability did not impact his ability to work.

Subsequent to the July 2014 VA examination, the Veteran testified in regard to the severity of his right knee disability at the November 2014 Board hearing.  He reported that he has difficulty walking, instability, episodes of giving out, and more severe restrictions than reported in the July 2014 VA examination.  He further testified that he experiences painful motion, which was present in 2008 and 2009, and that he falls once a week due to his right knee giving out.  Thereafter, in light of the Veteran's testimony suggesting a worsening of his condition, the Board remanded the claim to obtain a contemporaneous VA examination.

The Veteran underwent a right knee VA examination in June 2015.  At such time, he reported continued right knee pain which worsens with activities and no flare-ups or functional loss.

The examiner indicated a history of ACL repair with no objective evidence of arthritis, and internal derangement of the right knee.  Range of motion testing was noted to be normal with flexion to 140 degrees and extension to zero degrees, without pain on motion, weight bearing, or on palpation.  There was also no tenderness or crepitus.  Further, no additional functional loss or loss of range of motion was found after repetition and pain, weakness, fatigability or incoordination did not significantly limit functional ability.  The Veteran's strength was normal, there was no muscle atrophy, and no ankylosis.  The examiner indicated that there was no history of recurrent subluxation or lateral instability.  Additionally, all joint stability tests, to include anterior instability, posterior instability, medial instability, and lateral instability, were normal.  Furthermore, the Veteran was noted to have never had "shin splints", stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The examiner also indicated that the Veteran did not have a meniscal condition or surgical procedure for a meniscal condition.  While the Veteran had scars from his knee surgery, none were painful and/or unstable, or of a total area greater than 39 square centimeters.   Diagnostic testing of the right knee was found unremarkable and no further functional impact was reported.  The examiner concluded that the Veteran's right knee disability did not impact his ability to perform any type of occupational task.

Based on the foregoing, the Board finds an initial rating of 10 percent, but no higher, is warranted for the entire appeal period.  Significantly, the Veteran's testimony during the November 2014 Board hearing supports that his right knee disability has been manifested by painful motion since 2008 and 2009, as well as difficulty walking.  In this regard, the Veteran reported during the June 2009 VA examination that his knee was worsening, with swelling, pain, and difficulty walking.  The examiner also noted objective evidence of pain with active motion and additional limitation in range of motion due to pain.  Therefore, the Board finds that the overall picture of the Veteran's right knee disability symptoms reach the level of symptomatology warranting a 10 percent rating for the entire appeal period when considered in totality.   See 38 C.F.R. § 4.59; Burton, supra.

The Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted under DC 5003/5010, 5260, and 5261 for limitation of motion with X-ray indications of arthritis.  Measurements of flexion and extension of the knee were found normal during the VA examinations, with the exception of the June 2009 VA examination, which revealed flexion limited to 125 degrees and extension limited to 5 degrees; however, such do not meet the criteria for a compensable rating under DCs 5260 and 5261, respectively, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  See DeLuca, supra; Mitchell, supra.  Rather, to warrant a compensable rating under DC 5260, flexion must be limited to 45 degrees, and to warrant a compensable rating under DC 5261, extension must be limited to 10 degrees.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted under such DCs.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disability.  In this regard, the evidence fails to show lateral instability or recurrent subluxation and, as such, a separate rating under DC 5257 is not warranted.  In reaching such determination, the Board notes that the Veteran has reported instability and subluxation at his November 2014 Board hearing; however, as a layperson, he is not competent to objectively diagnose lateral instability or subluxation.  In this regard, while he is competent to report that his knee feels unstable, gives way, or locks, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation.  See Woehlaert, supra.  In this regard, the VA examiners, who are medical professionals, found that there was no instability or subluxation in the right knee.  Based on the foregoing, the objective medical evidence shows that the Veteran's right knee is stable without instability or subluxation prior.  Accordingly, a separate rating for instability or subluxation of the right knee under Diagnostic Code 5257 is not warranted.

The Board further notes that, while the most recent VA examinations noted that the Veteran had not undergone meniscal surgery, his service treatment records reflect that he did, in fact, have a meniscectomy during service.  As such, the Board has considered the applicability of DC 5259.  Specifically, under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.  

However, the Board finds that, to assign a separate rating under such Diagnostic Code would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology. See 38 C.F.R. § 4.14; Esteban, supra.  Specifically, under DC 5259, the criteria are based on symptomatic residuals, which, in plain language, mean the Veteran reports residuals.  There is no objective findings required other than the removal of the cartilage.  However, in the instant case, the Veteran's residual symptoms include painful, limited motion, which is considered in the evaluations assigned under DC 5010.  In this regard, pursuant to VAOPGCPREC 9-98, limitation of motion is contemplated in DC 5259, pertinent to the removal of the semilunar cartilage or meniscus.  The opinion finds that such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion states that limitation of motion is a relevant consideration.  Furthermore, all examinations failed to demonstrate meniscus symptomatology during the appeal period.  Therefore, based on the foregoing, the Board finds that a separate rating under DC 5259 is not warranted.  

The Board further notes that, under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; however, the Veteran's right knee disability has not been manifested by dislocation of semilunar cartilage with during the appeal period.  In this regard, all examinations failed to demonstrate meniscus symptomatology during the appeal period.  Therefore, DC 5258 does not apply.

Similarly, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, DC's 5256, 5262, and 5263 are not for application.

Finally, the July 2014 and June 2015 VA examinations contain findings that the Veteran's right knee surgery had resulted in surgical scars, which, however, were not painful, unstable, or of a total area of greater than 39 square cm (six square inches).  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.  Furthermore, such have not been shown to further limit function of the knee.  Therefore, the Veteran is not entitled to a separate rating for scarring.  Id.

C.  Other Considerations

In reaching its conclusion, the Board acknowledges the Veteran's belief that his back and right knee symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's back and right knee, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected back and right knee disabilities; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities are not warranted.  

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back and right knee disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's 10 percent rating for each disability contemplates the functional limitations caused by such disabilities, to include painful, limited motion and the resulting impact on his physical activities.  In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include difficulty with prolonged sitting, standing, and walking.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  However, the record reflects that the Veteran has been gainfully employed for the entirety of the appeal period.  Therefore, as the issue of entitlement to a TDIU has not been raised by the record or the Veteran, such need not be addressed further herein.

In summary, the Board finds the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's back disability at any point during the appeal period.  Furthermore, while an initial 10 percent rating is warranted for his right knee disability as of the March 1, 2008 date of service connection, the preponderance of the evidence is against assigning an initial rating in excess of 10 percent at any point during the appeal. Accordingly, as the preponderance of the evidence is against other higher or separate ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 10 percent for degenerative joint disease and degenerative disc disease of the lumbar spine is denied.

An initial 10 percent rating, but no higher, for degenerative joint disease of the right knee status post partial medial meniscectomy and debridement of the anterior cruciate ligamentis is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


